





IMMUNOMEDICS, INC. ANNUAL CASH BONUS PLAN
1.
Background and Purpose.

1.Purpose. The purpose of the Immunomedics, Inc. Annual Cash Bonus Plan (the
“Plan”) is to motivate and reward eligible employees by making a portion of
their cash compensation dependent on the achievement of certain corporate,
business unit and individual performance goals.
2.Effective Date. The Plan is effective as of September 26, 2018 (the “Effective
Date”) and shall remain in effect until it has been terminated pursuant to
Section 9.6.
2.Definitions. The following terms shall have the following meanings:
1.“Affiliate” means any corporation or other entity controlled by the Company.
2.“Award” means an award granted pursuant to the Plan, which shall be earned
contingent on the employment requirement set forth in Section 6.3 and the
attainment of the Performance Goals with respect to a Performance Period, as
determined by the Committee pursuant to Section 6.1.
3.“Base Salary” means the Participant’s annualized rate of base salary on the
last day of the Performance Period before (i) deductions for taxes or benefits
and (ii) deferrals of compensation pursuant to any Company or
Affiliate-sponsored plans; provided, that base salary shall be prorated,
consistent with applicable law, to reflect any period of time during the
Performance Period that the Participant was on an unpaid leave of absence or
long-term disability.
4.“Board” means the Board of Directors of the Company, as constituted from time
to time.
5.“Change in Control” means “Change in Control” as defined in the Immunomedics,
Inc. 2014 Long-Term Incentive Plan.
6. “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including any regulations or authoritative guidance promulgated thereunder
and successor provisions thereto.
7.“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan pursuant to Section 3.1.
8.“Company” means Immunomedics, Inc., a Delaware corporation, and any successor
thereto.
9.“Company Performance Metrics” means criteria established by the Committee
relating to any of the following, as it may apply to one or more business units,
divisions, or Affiliates, or on a Company-wide basis, and in absolute terms,
relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies,
which may include, but is not limited to, any of the following: product research
and development; completion of an identified special project; clinical trials;
regulatory filings or approvals; patent application or issuance; manufacturing
or process development; sales or net sales; market share; market penetration;
economic value added; customer service; customer satisfaction; inventory
control; balance of cash, cash equivalents





--------------------------------------------------------------------------------





and marketable securities; growth in assets; key hires; employee satisfaction;
employee retention; business expansion; acquisitions, divestitures, joint
ventures; capital or fund raising to support operations; government grants;
license arrangements; collaboration or customer agreements or arrangements;
legal compliance or safety and risk reduction; or such other measures as
determined by the Committee consistent with these performance measures.
10.“Individual Performance Metrics” means criteria established by the Committee
(or its designee) relating to a Participant, which may include, but shall not be
limited to, the following: individual performance during the Performance Period
relative to others in the business unit or division or other comparable
positions in the Company taking into consideration the level of difficulty of
the individual’s objectives, the consistency of his or her actions with
corporate values, the level of performance versus objectives, the individual’s
most recent performance rating (if applicable), past performance and future
potential, and outside benchmark market data for similar positions.
11.“Negative Discretion” means the discretion of the Committee to reduce or
eliminate the size of an Award in accordance with Section 6.1(b) of the Plan.
12.“Participant” means as to any Performance Period, the employees of the
Company or an Affiliate who are designated by the Committee to participate in
the Plan for that Performance Period.
13.“Performance Criteria” means the performance criteria upon which the
Performance Goals for a particular Performance Period are based, as determined
by Committee or the management of the Company which include either Company
Performance Metrics or Individual Performance Metrics or a combination thereof.
14.“Performance Goals” means the goals selected by the Committee, or its
designee, in its discretion to be applicable to a Participant for any
Performance Period. Performance Goals shall be based upon one or more
Performance Criteria. Performance Goals may include a threshold level of
performance below which no Award will be paid and levels of performance at which
specified percentages of the Target Award will be paid and may also include a
maximum level of performance above which no additional Award amount will be
paid.
15.“Performance Period” means the period for which performance is calculated,
which shall be the Plan Year or a portion thereof, unless a longer period is
otherwise established by the Committee.
16.“Plan” means the Immunomedics, Inc. Annual Cash Bonus Plan, as hereafter
amended from time to time.
17.“Plan Year” means the Company’s fiscal year, which commences on January 1st
and ends on December 31st or such other period.
18.“Pro-rated Award” means an amount equal to the Award otherwise payable to the
Participant for a Performance Period in which the Participant was actively
employed by the Company or an Affiliate for





--------------------------------------------------------------------------------





only a portion thereof, multiplied by a fraction, the numerator of which is the
number of days the Participant worked during the Performance Period and the
denominator of which is the number of days in the Performance Period.
19. “Target Award” means the target award payable under the Plan to a
Participant for a particular Performance Period, expressed as a percentage of
the Participant’s Base Salary. In special circumstances, the target award may be
expressed as a fixed amount of cash.
3.Administration.
1.Administration By the Committee. The Plan shall be administered by the
Committee which shall consist of not less than two (2) members of the Board.
2.Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in addition to other express
powers and authorizations conferred on the Committee by the Plan, to: (i)
designate Participants; (ii) determine the terms and conditions of any Award;
(iii) determine whether, to what extent, and under what circumstances Awards may
be forfeited or suspended; (iv) interpret, administer, reconcile any
inconsistency, correct any defect and/or supply any omission in the Plan or any
instrument or agreement relating to, or Award granted under, the Plan; (v)
establish, amend, suspend, or waive any rules for the administration,
interpretation and application of the Plan; and (vi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
3.Decisions Binding. All determinations and decisions made by the Committee, the
Board, and any delegate of the Committee pursuant to the provisions of the Plan
shall be final, conclusive and binding on all persons, and shall be given the
maximum deference permitted by law.
4.Delegation By the Committee. The Committee, in its sole discretion, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company; provided, however, that the Committee
may not delegate its responsibility to make Awards to executive officers.
5.Agents; Limitation of Liability. The Committee may appoint agents to assist in
administering the Plan. The Committee and each member thereof shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
it or him by any officer or employee of the Company, the Company's certified
public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
4.Eligibility and Participation.





--------------------------------------------------------------------------------





1.Eligibility. Employees of the Company and its participating Affiliates are
eligible to participate in the Plan; provided, however, that any employee of the
Company or a participating Affiliate who is eligible to participate in another
cash incentive plan made available by the Company to a group of employees is not
eligible to participate in the Plan.
2.Participation. The Committee, in its discretion, shall select the persons who
shall be Participants for the Performance Period. Only eligible individuals who
are designated by the Committee to participate in the Plan with respect to a
particular Performance Period may participate in the Plan for that Performance
Period. An individual who is designated as a Participant for a given Performance
Period is not guaranteed or assured of being selected for participation in any
subsequent Performance Period.
3.New Hires; Newly Eligible Participants. A newly hired or newly eligible
Participant whose service commences prior to October 1 of the applicable
Performance Period will be eligible to receive a Pro-rated Award reflecting
participation for a portion of the Performance Period. Participants whose
service commences on or after October 1 of the applicable Performance Period
will not be eligible for an Award or Pro-rated Award with respect to such
Performance Period.
5.Terms of Awards.
1.Determination of Target Awards. Prior to or within the first quarter of each
Plan Year, the Committee, in its sole discretion, or its authorized designee,
shall establish the Target Award for each Participant or class of Participants,
the payment of which shall be conditioned on the achievement of the Performance
Goals for the Performance Period.
2.Adjustments. The Committee is authorized, in its sole discretion, to adjust or
modify a Performance Goal, including the calculation of a Performance Goal for a
Performance Period during the Performance Period as it deems desirable and
appropriate.
6.Payment of Awards.
1.Determination of Awards.  
(a)Subject to Section 6.3, following the completion of each Performance Period,
the Committee shall determine the extent to which the Performance Goals have
been achieved or exceeded. If the employment requirement set forth in Section
6.3 and the minimum Performance Goals established by the Committee are not
achieved, then no award will be earned under this Plan.
(b)In determining the amount of each Award, the Committee may reduce or
eliminate the amount of an Award by applying Negative Discretion if, in its sole
discretion, such reduction or elimination is appropriate.
2.Form and Timing of Payment. Except as otherwise provided herein, as soon as
practicable following the Committee's determination pursuant to Section 6.1 for
the applicable Performance Period,





--------------------------------------------------------------------------------





each Participant shall receive a cash lump sum payment of his or her Award, less
required withholding. In no event shall such payment be made later than March
[15] following the end of the Performance Period.
3.Employment Requirement. Except as otherwise provided in Section 7, no Award
may be earned by any Participant who is not actively employed by the Company or
an Affiliate on the date that Awards are paid.
4.Deferral of Awards. The Committee, in its sole discretion, may permit a
Participant to defer the payment of an Award that would otherwise be paid under
the Plan. Any deferral election shall be subject to such rules and procedures as
shall be determined by the Committee in its sole discretion.
7.Termination of Employment.
1.Employment Requirement. Except as otherwise provided in Section 7.2 or
pursuant to the terms of a Participant’s employment agreement or similar
agreement with the Company, if a Participant’s employment terminates for any
reason prior to the date that Awards are paid, the Participant shall no longer
be eligible to earn an Award for the Performance Period. However, the Committee,
in its sole discretion, may pay a Pro-rated Award reflecting the Participant’s
participation for a portion of the Performance Period. Such Pro-rated Award will
be paid at the same time and in the same manner as Awards are paid to other
Participants.
2.Termination of Employment Due to Death. If a Participant’s employment is
terminated by reason of his or her death during a Performance Period, the
Participant or his or her beneficiary will be paid a Pro-rated Award reflecting
participation for a portion of the Performance Period. Payment of such Pro-rated
Award will be made at the same time and in the same manner as Awards are paid to
other Participants.
8.Change in Control.
If a Change in Control occurs during a Performance Period, subject to the terms
of any Company plan or a Participant’s employment agreement, change in control
agreement, severance agreement or similar agreement, as applicable, the
Committee may, but is not required to, provide for a Participant to be paid a
Pro-rated Award based on actual or target performance as of the date of the
Change in Control, as determined by the Committee. Such Pro-rated Awards, if
any, paid in connection with a Change in Control, will be paid within 30 days
following the Change in Control.
9.
General Provisions.

1.Compliance With Legal Requirements. The Plan and the granting of Awards shall
be subject to all applicable federal and state laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required.





--------------------------------------------------------------------------------





2.Non-transferability. A person’s rights and interests under the Plan, including
any Award previously made to such person or any amounts payable under the Plan
may not be assigned, pledged or transferred, except in the event of the
Participant's death in which event any Awards due under the Plan shall be paid
in accordance with Section 9.9.
3.No Right to Employment. Nothing in the Plan or in any notice of Award shall
confer upon any person the right to continue in the employment of the Company or
any Affiliate or affect the right of the Company or any Affiliate to terminate
the employment of any Participant.
4.No Right to Award. Unless otherwise expressly set forth in a written
employment agreement signed by the Company and a Participant, a Participant
shall not have any right to any Award under the Plan until such Award has been
paid to such Participant and participation in the Plan in one Performance Period
does not connote any right to become a Participant in the Plan in any future
Performance Period. Receipt of an Award with respect to one Performance Period
does not create a guarantee, entitlement or expectation of an Award with respect
to any future Performance Period.
5.Withholding. The Company shall have the right to withhold from any Award any
federal, state or local income and/or payroll taxes required by law to be
withheld, to withhold any authorized deductions, and to take such other action
as the Committee may deem advisable to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to an Award.
6.Amendment or Termination of the Plan. The Board or the Committee may, at any
time, amend, suspend or terminate the Plan in whole or in part. Notwithstanding
the foregoing, no amendment shall adversely affect the rights of any Participant
to Awards allocated prior to such amendment, suspension or termination.
7.Unfunded Status. Nothing contained in the Plan, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind or
a fiduciary relationship between the Company and any Participant, beneficiary or
legal representative or any other person. To the extent that a person acquires a
right to receive payments under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended (ERISA).
8.Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of New Jersey without regard to conflicts of law.





--------------------------------------------------------------------------------





9.Beneficiaries. To the extent that the Committee permits beneficiary
designations, any payment of Awards due under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company's practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.
10.Section 409A of the Code. It is intended that payments under the Plan qualify
as short-term deferrals exempt from the requirements of Section 409A of the
Code. In the event that any Award does not qualify for treatment as an exempt
short-term deferral, it is intended that such amount will be paid in a manner
that satisfies the requirements of Section 409A of the Code. The Plan shall be
interpreted and construed accordingly.
11.Expenses. All costs and expenses in connection with the administration of the
Plan shall be paid by the Company.
12.Section Headings. The headings of the Plan have been inserted for convenience
of reference only and in the event of any conflict, the text of the Plan, rather
than such headings, shall control.
13.Severability. In the event that any provision of the Plan shall be considered
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been contained therein.
14.Gender and Number. Except where otherwise indicated by context, wherever
used, the masculine pronoun includes the feminine pronoun; the plural shall
include the singular, and the singular shall include the plural.
15.Non-exclusive. Nothing in the Plan shall limit the authority of the Company,
the Board or the Committee to adopt such other compensation arrangements, as it
may deem desirable for any Participant.
16.Notice. Any notice to be given to the Company or the Committee pursuant to
the provisions of the Plan shall be in writing and directed to the Chief Human
Resources Officer of the Company at 300 The American Road, Morris Plains, New
Jersey 07950 or at Company email address designated for the Chief Human
Resources Officer.
17.Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding upon any successor to all or
substantially all of the assets of the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise.
18.Clawback. All Awards may be subject to the Company’s clawback policy as in
effect from time to time and, in accordance with such policy, may be subject to
the requirement that the Awards be repaid to the Company after they have been
distributed to the Participant.





--------------------------------------------------------------------------------





The action permitted to be taken by the Board under this Section 9.18 is in
addition to, and not in lieu of, any and all other rights of the Board and/or
the Company under applicable law and shall apply notwithstanding anything to the
contrary in the Plan.





